Citation Nr: 1031167	
Decision Date: 08/19/10    Archive Date: 08/24/10

DOCKET NO.  06-37 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to a rating in excess of 10 percent for 
lumbosacral disc disease.

3.  Entitlement to a rating in excess of 10 percent for 
Dupuytren's contracture of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 
1982 to June 1986 and from April 1987 to September 2004.  These 
matters are before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision of the Department of 
Veterans Affairs Regional Office in Houston, Texas.  In June 
2010, a videoconference hearing was held before the undersigned; 
a transcript of the hearing is included in the Veteran's claims 
file.

The matters of the ratings for lumbosacral disc disease 
and Dupuytren's contracture of the right hand are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.


FINDING OF FACT

In June 2010, prior to the promulgation of a decision in the 
matter, the Board received notification from the Veteran that he 
was withdrawing his appeal in the matter of service connection 
for a right eye disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the Veteran are met 
with respect to the claim of service connection for a right eye 
disability; the Board has no further jurisdiction in the matter.  
38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(a)(b)(c) (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there 
is a question of law or fact necessary to a decision by the 
Secretary of VA under a law that that affects the provision of 
benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 
U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed.  

Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated 
by a notice of disagreement and completed by a substantive appeal 
after a statement of the case is furnished to the veteran.  See 
38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in 
writing at any time before the Board promulgates a decision.  
Withdrawal may be made by the appellant or by an authorized 
representative.  38 C.F.R. § 20.204(a)(b).  

In November 2006, the Veteran filed a substantive appeal that 
perfected his appeal in the matter of entitlement to service 
connection for a right eye disability.  In a June 2010 statement, 
the Veteran wrote "I want to withdraw the right eye condition.  
I am satisfied with the explanation I received."  

As the Veteran has withdrawn his appeal in the matter, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to the claim of service connection for 
a right eye disability.  Accordingly, the Board has no further 
jurisdiction in the matter, and the appeal in the matter must be 
dismissed.


ORDER

The appeal in the matter of service connection for a right eye 
disability is dismissed.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the 
regulations implementing it apply in the instant case.  While the 
notice provisions of the VCAA appear to be satisfied, the Board 
is of the opinion that further development of the record is 
required to comply with VA's duty to assist the Veteran in the 
development of the facts pertinent to his claim.  See 38 C.F.R. 
§ 3.159 (2009).

In his testimony at the videoconference hearing the Veteran 
asserted that his low back and right hand disabilities have each 
worsened since his most recent VA orthopedic examination in 
January 2008.  At that examination, the range of motion for the 
right middle finger was 32 to 100 degrees.  In June 2010, he 
testified that the finger's range of motion has decreased and he 
is further limited in his daily activities by the Dupuytren's 
contracture of the right hand.  Accordingly, a contemporaneous 
examination to assess the severity of the disability is 
necessary.

The Veteran also testified that he was experiencing pain shooting 
down both legs related to his low back disability.  There is no 
indication that he was afforded a neurological examination to 
address these concerns; on January 2008 VA orthopedic examination 
there was no mention of a neurological evaluation in the 
examination report.  Consequently, the Board finds that a 
neurological examination is necessary to determine whether the 
Veteran has compensable neurological manifestations of his 
service-connected low back disability.

The Veteran also testified that he receives ongoing VA treatment 
for these disabilities.  The most recent treatment records in the 
claims file are dated in February 2010.  VA treatment records 
generated since are necessary for a complete picture of the 
Veteran's back and hand disabilities, are constructively of 
record, and must be secured.  

Accordingly, the case is REMANDED for the following:

1.  The RO should obtain, for association 
with the claims file, updated complete 
clinical records of VA treatment, if any, the 
Veteran has received for his low back 
disability and his right hand disability 
since February 2010.  

2.  The RO should then arrange for a 
neurological evaluation of the Veteran.  The 
Veteran's claims file (including this remand) 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner should determine whether or not the 
Veteran has any neurological manifestations 
associated with his service-connected low 
back disability, and if so their nature and 
severity.  The examiner must describe all 
pertinent findings in detail and explain the 
rationale for all opinions.

3.  The RO should also arrange for an 
orthopedic examination of the Veteran to 
assess the current severity of his 
Dupuytren's contracture of the right hand.  
The Veteran's claims file (including this 
remand) must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must describe all pertinent findings 
in detail.

4.  The RO should then re-adjudicate the 
claims pertaining to the ratings of the 
Veteran's service connected low back and 
right hand disabilities.  If either remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and afford 
the Veteran and his representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


